 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF ARIZONA

 In re:                                            Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          DECLARATION OF CHIEF
                Debtor.                   RESTRUCTURING OFFICER TIMOTHY H.
                                          SHAFFER

          COMES NOW Timothy H. Shaffer and states as follows:

          1.     I am over the age of 18 years and competent to make this Declaration.

          2.     I am the Chief Restructuring Officer (“CRO”) of Bob Bondurant School of High

 Performance Driving, Inc., the debtor and debtor in possession (the “Debtor”) in the above-

 captioned chapter 11 case (the “Case”), and I make this Declaration in support of the Motion for

 Order Authorizing Debtor Enter into Insurance Premium Financing Agreement Pursuant to 11

 U.S.C. § 364(c) (the “Motion”), filed contemporaneously herewith.

          3.     On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under Chapter 11 of Title 11 of the United States Code (the “Code”).

          4.     After notice and hearing, the Court approved my employment as CRO as of

 November 12, 2018. [Dkt. No. 87]. I have been acting as CRO since that day.

          5.     The Debtor provides high performance driving instruction in the ordinary course

 of its business. In connection therewith, the Debtor must maintain various insurance policies to

 protect its assets, its students, and to continue its operations.




 {00145733}
Case 2:18-bk-12041-BKM           Doc 111 Filed 01/03/19 Entered 01/03/19 11:56:49              Desc
                                  Main Document    Page 1 of 3
         6.     As set forth in the Motion, the Debtor seeks authority from this Court (a) to enter

 into an insurance premium finance agreement (the “Agreement”) with AFCO Credit Corporation

 (“AFCO”) to finance the payment of the Debtor’s insurance premiums, and (b) to grant to AFCO

 a security interest in (i) any and all unearned premiums and dividends that may become payable

 to the Debtor under the financed insurance policies in the event of cancellation of the related

 insurance policies; (ii) any loss payments that may reduce the unearned premiums, subject to any

 loss payee interests, and (iii) any interest in any state guarantee funds relating to any financed

 policy. A copy of the proposed Agreement is attached to the Motion as Exhibit A.

         7.     The insurance policies that are at issue are set forth in the Agreement and its

 addendum. See Exhibit A to the Motion.

         8.     The collective total of the annual premiums for the insurance policies is

 $264,635.84, a sum that the Debtor cannot pay in one lump sum at this time. The Debtor cannot

 renew and/or obtain the insurance policies unless the premiums are financed.

         9.     The Agreement requires the Debtor to make a 35% down payment in the amount

 of $96,122,54 and to make 7 monthly payments, each in the amount of $25,928.70. The annual

 percentage rate is 5.0 percent. Under the Agreement, the total amount financed is $178,513.30,

 and the total payment amount is $181,500.90. The Debtor has sufficient funds to pay the

 required down payment.

         10.    After making reasonable efforts, the Debtor has been unable to locate any source

 of unsecured premium financing. Working with Lovitt & Touche, Inc., the Debtor contacted and

 negotiated with numerous insurance companies, including its current insurer (Philadelphia

 Indemnity Insurance Co.), regarding coverage and payment terms, but none were willing to

 provide alternative payment terms to payment in full. The only company willing to finance the

 premium was AFCO pursuant to the terms set forth in the Agreement.

         11.    AFCO is willing to enter into the Agreement provided the Debtor grants AFCO a

 first position security interest in (a) any and all unearned premiums and dividends that may
 become payable to the Debtor under the financed insurance policies in the event of cancellation



 {00145733}                              -2-
Case 2:18-bk-12041-BKM         Doc 111 Filed 01/03/19 Entered 01/03/19 11:56:49               Desc
                                Main Document    Page 2 of 3
 of the related insurance policies and (b) any loss payments that may reduce the unearned

 premiums, subject to any loss payee interests, and (c) any interest in any state guarantee funds

 relating to any financed policy. AFCO also requires that in the event of a payment default, it

 must be authorized to cancel the financed insurance policies and receive and apply all unearned

 insurance premiums to the account of the Debtor. In the event that after such application of

 unearned insurance premiums, there is an outstanding balance, that deficiency will be deemed an

 administrative expense of the Debtor’s estate.

         12.    The insurance policies identified in the Agreement are crucial to the operation of

 the Debtor’s business and cannot be obtained without the relief requested herein. Given the

 importance to the Debtor of maintaining insurance coverage and preserving its cash flow by

 financing the premiums, the relief sought herein is in the best interest of the estate and its

 creditors.

         13.    All facts stated herein are to the best of my knowledge and based on information

 gained by me in the ordinary course and scope of my employment as CRO, including

 information derived from the Debtor’s business records, which are kept in the ordinary course of

 business.

         DATED: January 3, 2019.


                                              /s/ Timothy H. Shaffer
                                              Timothy H. Shaffer




 {00145733}                              -3-
Case 2:18-bk-12041-BKM         Doc 111 Filed 01/03/19 Entered 01/03/19 11:56:49              Desc
                                Main Document    Page 3 of 3
